 f

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________x
                                                                            0 ORIGI NAL
UNITED STATES OF AMERICA



               -v-

                                                                        7: 21-MJ-4641(MRG)
Marvin Kent

                               Defendant(s).

- - - - -- - - - - - - - - - -- - -X


Martin R. Goldberg, United States Magistrate Judge:

       This Order is entered, pursuant to Federal Rule of Criminal Procedure 5(f), to confirm the
Government's disclosure obligations under Brady v. Maryland, 373 U.S. 83 (1963), and its

progeny, and to summarize the possible consequences of violating those obligations.
       The Government must disclose to the defense all information "favorable to an accused"
that is "material either to guilt or to punishment" and that is known to the Government. Id. at 87.
This obligation applies regardless of whether the information would itself constitute admissible
evidence. The Government shall make good-faith efforts to disclose such information to the
defense as soon as reasonably possible after its existence becomes known to the Government, so
as to enable the defense to make effective use of the information in the preparation of its case.
       The Government must also disclose information that can be used to impeach the trial
testimony of a Government witness. Such information must be disclosed sufficiently in advance
of trial in order for the defendant to make effective use of it at trial or at such other time as the

Court may order.
f    \
             The foregoing obligations are continuing ones and apply to materials that become known

    to the Government in the future. Additionally, if information is otherwise subject to disclosure, it

    must be disclosed regardless of whether the Government credits it.

             In the event the Government believes that a disclosure under this Order would

    compromise witness safety, victim rights, national security, a sensitive law-enforcement

    technique, or any other substantial government interest, it may apply to the Court for a

    modification of its obligations, which may include in camera review and/or withholding or

    subjecting to a protective order all or part of the information otherwise subject to disclosure.

             For purposes of this Order, the Government includes federal , state, and local

    law-enforcement officers and other officials who have participated in the investigation and

    prosecution of the offense or offenses with which the defendant is charged. The Government has

    an obligation to seek from these sources all information subject to disclosure under this Order.

             If the Government fails to comply with this Order, the Court, in addition to ordering

    production of the information, may:

    (1)      specify the terms and conditions of such production;

    (2)      grant a continuance;

    (3)      impose evidentiary sanctions;

    ( 4)     impose sanctions on any responsible lawyer for the Government;
    (5)      dismiss charges before trial or vacate a conviction after trial or a guilty plea; or

    (6)      enter any other order that is just under the circumstances.



             SO ORDERED.



    Dated:   --------=!3-1- )21_/21_=+-- -
              Poughkeepsie, New York
